Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 15 October 2021.  These drawings are acceptable.
The drawings are objected to because it is unclear if the section through the left side of the seal passes through a relief.  The hatching of the left side of the relief of figure 5 indicates that the cut is not through a relief, but the solid horizontal line located near the arrow associated with the left most reference character 24B of figure 5 appears to indicate that the lower portion is through a relief.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22B" and "24B" have both been used to designate the upper end of the pressure/tension relief of the seal.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24B” has been used to designate the upper end of the pressure/tension relief on the outside wall, the upper end of the pressure/tension relief of the seal, and an additional structure located on the left side of the seal of figure 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7 and 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “13” has been used to designate hook tip, hook point, and seal rim.  
The disclosure is objected to because reference characters "11" and "13" have all been used to designate seal rim.  
The disclosure is objected to because reference character “22A” has been used to designate pressure/tension relieves, pressure/tension, seal relief, and relief.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of a universal capping system only, for use with some bottle-coupling part, or whether the claim is drawn to the combination of a universal capping system and a bottle-coupling part.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 1 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 10-11, requiring the bottle-coupling part have an outside surface having a liquid-dispensing opening, and an interior surface having a liquid-exiting port).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the bottle-coupling part is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the bottle-coupling part are considered to be merely functional.  On the other hand, clarification of the scope of claim 1 is required.
The limitation of claim 4 that “the circular outside wall … can bend outwardly when fitted over a bend inwardly when the cap is fitted over a bottle finish that has an outer diameter that is larger than an inner diameter of the outside wall” is led to be indefinite.  The metes and bounds of the recitation of “can bend outwardly when fitted over a bend inwardly” are unclear.  In light of the original disclosure the claim will be interpreted as if it read can bend outwardly when the cap is fitted over a bottle finish that has an outer diameter that is larger than an inner diameter of the outside wall”.  Further clarification and or correction is required.
Claim 15 and its dependents are indefinite because it is not clear whether claim 15 is drawn to the sub-combination of a universal capping system only, for use with some bottle-coupling part, or whether the claim is drawn to the combination of a universal capping system and a bottle-coupling part.  This is because while some portion of the claims indicate that what is claimed is the sub-combination (note claim 1 line 1 line 1, for example), other portions of the claims indicate that what is claimed is the combination (note the structural limitation on lines 1-2 of claim 15, requiring the bottle-couple part to be a detachable douche nozzle).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the bottle-couple part is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the bottle-couple part are considered to be merely functional.  On the other hand, clarification of the scope of claim 15 is required.
Claim 15 recites the limitation "the bottle-couple part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is led to be indefinite as it is unclear if “the bottle-couple part" of line 1 is a newly recited structure or refers back to “a bottle-coupling part” of claim 1.  The claim will be interpreted as the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-7, 9, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichstein (US 3084823).
Claim 1:  Reichstein discloses an elastic body portion 2 (universal capping system) to implement in a bottle-coupling part to sealingly cap over a variety of bottle opening sizes, said elastic body portion 2 (universal capping system) comprising: a cap having a cap top; a hollow member 5 (downward-extending circular seal) disposed on a bottom side of the cap top; the hollow member 5 (circular seal) has an inner diameter and an outer diameter; wherein the hollow member 5 (circular seal) is elastic and therefore resilient and can bend inwardly when the cap is fitted onto some bottle finish that has an inner diameter that is smaller than the outer diameter of the hollow member 5 (circular seal); wherein the hollow member 5 (circular seal) has a bottommost edge forming a seal rim; and wherein the elastic body portion 2 (universal capping system) can be implemented in some bottle-coupling part that has an outside surface having a liquid-dispensing opening and an interior surface having a liquid-exiting port (see annotated fig. 2 below).

    PNG
    media_image1.png
    294
    291
    media_image1.png
    Greyscale

Claim 2:  Reichstein discloses a circular outside wall attached to the cap top and extends downward, and wherein the circular outside wall has a bottommost edge forming a cap rim (see annotated fig. 2 above).
Claim 4:  Reichstein discloses wherein the circular outside wall is elastic and therefore resilient and can bend outwardly when the cap is fitted over a bottle finish that has an outer diameter that is larger than an inner diameter of the outside wall (see annotated fig. 2 above).
Claim 6:  Reichstein discloses the hollow member 5 (circular seal) extending downwardly beyond the circular outside wall such that the seal rim is lower than the cap rim (see annotated fig. 2 above).
Claim 7:  Reichstein discloses the hollow member 5 (circular seal) having at least one slot 7 (vertical open slit) forming a seal relief (see fig. 2).
Claim 9:  Reichstein discloses the hollow member 5 (circular seal) having an arcuate shape on an outside surface of the hollow member 5 (circular seal) in a cross-sectional view (see fig. 2).
Claim 12:  Reichstein discloses the hollow member 5 (circular seal) having at least one slot 7 (vertical open slit) forming a seal relief (see fig. 2).
Claim 13:  Reichstein discloses wherein the hollow member 5 (circular seal) has a vertical height sufficiently long to reach beyond some lowest point of some bottle neck when fully fitted onto some bottle finish (see fig. 2).
Claim 15:  Reichstein discloses wherein the elastic body portion 2 (universal capping system)  can be implemented in some bottle-coupling part that is a detachable douche nozzle (see fig. 2).

Claim(s) 1-4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter (US 3986627).
Claim 1:  Walter discloses a cap 20 (universal capping system) to implement in a bottle-coupling part to sealingly cap over a variety of bottle opening sizes, said cap 20 (universal capping system) comprising: a cap having a cap top; a sealing collar 28 (downward-extending circular seal) disposed on a bottom side of the cap top; the sealing collar 28 (circular seal) has an inner diameter and an outer diameter; wherein the sealing collar 28 (circular seal) is resilient and can bend inwardly when the cap is fitted onto some bottle finish that has an inner diameter that is smaller than the outer diameter of the sealing collar 28 (circular seal); wherein the sealing collar 28 (circular seal) has a bottommost edge forming a seal rim; and wherein the cap 20 (universal capping system) can be implemented in some bottle-coupling part that has an outside surface having a liquid-dispensing opening and an interior surface having a liquid-exiting port (see annotated fig. 7 below and fig. 8).
Claim 2:  Walter discloses a side wall 25 (circular outside wall) attached to the cap top and extends downward, and wherein the side wall 25 (circular outside wall) has a bottommost edge forming a cap rim (see fig. 7).
Claim 3:  Walter discloses wherein the side wall 25 (circular outside wall) has at least one slot 17 (vertical open slit) forming an outside wall relief (see fig. 7).
Claim 4:  Walter discloses wherein the side wall 25 (circular outside wall) is resilient and can bend outwardly when the cap is fitted over a bottle finish that has an outer diameter that is larger than an inner diameter of the side wall 25 (circular outside wall) (see fig. 7 and 8).
Claim 7:  Walter discloses wherein the sealing collar 28 (circular seal) has at least one radial groove 29a (vertical open slit) forming a seal relief (see fig. 7).
Claim 9:  Walter discloses wherein the sealing collar 28 (circular seal) has an arcuate shape on an outside surface of the sealing collar 28 (circular seal) in a cross-sectional view (see fig. 7).
Claim 10:  Walter discloses wherein the sealing collar 28 (circular seal) has a bottom taper portion disposed on a bottom of an outside surface of the sealing collar 28 (circular seal) in a cross-sectional view (see fig. 7).
Claim 11:  Walter discloses wherein sealing collar 28 (circular seal) has an upper portion having a first inner diameter, and the cap rim has a second inner diameter, wherein the first inner diameter is smaller than the second inner diameter (see fig. 6 and 7).

Claim(s) 1-2, 5-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennesson (FR 2607786).
Claim 1:  Mennesson discloses universal capping system to implement in a bottle-coupling part to sealingly cap over a variety of bottle opening sizes, said universal capping system comprising: a cap having a cap top; a downward-extending circular seal disposed on a bottom side of the cap top; the circular seal has an inner diameter and an outer diameter; wherein the circular seal resilient and can bend inwardly when the cap is fitted onto some bottle finish that has an inner diameter that is smaller than the outer diameter of the circular seal; wherein the circular seal has a bottommost edge forming a seal rim; and wherein the universal capping system can be implemented in some bottle-coupling part that has an outside surface having a liquid-dispensing opening and an interior surface having a liquid-exiting port (see annotated fig. 1 below).

    PNG
    media_image2.png
    437
    550
    media_image2.png
    Greyscale

Claim 2:  Mennesson discloses a circular outside wall attached to the cap top and extends downward, and wherein the circular outside wall has a bottommost edge forming a cap rim (see annotated fig. 1 above).
Claim 5:  Mennesson discloses wherein the circular outside wall has a cap thread disposed on an inside surface of the circular outside wall (see annotated fig. 1 above).
Claim 6:  Mennesson discloses wherein the circular seal extends downwardly beyond the circular outside wall such that the seal rim is lower than the cap rim (see annotated fig. 1 above).
Claim 7:  Mennesson discloses wherein the circular seal has at least one vertical open slit forming a seal relief (see annotated fig. 1 above).
Claim 8:  Mennesson discloses wherein the circular seal has a hook tip disposed near the seal rim (see annotated fig. 1 above).
Claim 9:  Mennesson discloses wherein the circular seal has an arcuate shape on an outside surface of the circular seal in a cross-sectional view (see annotated fig. 1 above).
Claim 12:  Mennesson discloses wherein the circular seal has at least one vertical open slit forming a seal relief (see annotated fig. 1 above).
Claim 13:  Mennesson discloses wherein the circular seal has a vertical height sufficiently long to reach beyond a lowest point of a bottle neck when fully fitted onto the bottle finish (see annotated fig. 1 above).
Claim 14:  Mennesson discloses wherein circular seal has a hook tip disposed near the seal rim, and the hook tip reaches beyond the lowest point of a bottle neck when fully fitted onto the bottle finish (see annotated fig. 1 above).
Claim 15:  Mennesson discloses wherein the universal capping system can be implemented in some bottle-coupling part that is a detachable douche nozzle (see annotated fig. 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090001042, US 6562477, US 4200196, and FR 378019 are considered pertinent to hook tips, US 20150001173 is considered pertinent to a bottom taper portion, US 20160270571, US 6656433, US 5799810, US 5762217, US 4194640, US 4089432, US 2814404, US 2669369, US 3532244, US 363004, US 3738523, JP 4492768, and CH 476609 are considered pertinent to circular outside walls with vertical open slits, US 20090001042, US 6562477, DE 20120873, AU 2019100522, FR 378019, FR 1032382, US 2786594, US 2765951, and FR 2796368 are considered pertinent to circular seals with vertical open slits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736